[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                     FOR THE ELEVENTH CIRCUIT  U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     APRIL 9, 2008
                            No. 07-15550          THOMAS K. KAHN
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                  D. C. Docket No. 07-00333-CV-CAR-5

DERRICK JACKSON,

                                                   Plaintiff-Appellant,

                                  versus

STATE OF GEORGIA,

                                                  Defendant,

GREGORY L. BUSHWAY,

                                                  Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                              (April 9, 2008)

Before TJOFLAT, DUBINA and BLACK, Circuit Judges.
PER CURIAM:

       Appellant Derrick Jackson appeals the district court’s sua sponte dismissal

of his amended complaint seeking an injunction to halt state court criminal

proceedings. On appeal, Jackson argues that the district court erred because there

is precedent establishing that, when necessary for the protection of constitutional

rights, the federal courts have the power to issue injunctions enjoining state

prosecutions. Jackson argues that the Younger v. Harris, 401 U.S. 37, 91 S.Ct.

746 (1971), abstention doctrine does not apply because there are no legitimate

state activities at issue.

       We review de novo a sua sponte dismissal pursuant to 28 U.S.C. § 1915A

for failure to state a claim, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1279 (11th

Cir. 2001), and review dismissal of a complaint as frivolous pursuant to 28 U.S.C.

§ 1915A for abuse of discretion. Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir.

2001). In addressing whether abstention is appropriate in a given case, we review

the district court’s decision to abstain for abuse of discretion. Boyes v. Shell Oil

Prod. Co., 199 F.3d 1260, 1265 (11th Cir. 2000).

       Pursuant to 28 U.S.C. § 1915A, a federal court is required to dismiss a

complaint against a governmental entity or officer or employee of a governmental

entity at any time if the court determines that the action “(1) is frivolous,

                                           2
malicious, or fails to state a claim upon which relief may be granted; or (2) seeks

monetary relief from a defendant who is immune from such relief.” 28 U.S.C. §

1915A.

      A claim is frivolous when, on the face of the complaint, the factual

allegations are “clearly baseless,” or the legal allegations are “indisputably

meritless.” Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (citation

omitted). A complaint may be dismissed for failure to state a claim when it

appears beyond doubt that the plaintiff can prove no set of facts in support of his

claim that would entitle him to relief. Brower v. County of Inyo, 489 U.S. 593,

598, 109 S.Ct. 1378, 1382 (1989).

      Attentive to the principles of equity, comity, and federalism, the Supreme

Court has recognized that federal courts should abstain from exercising

jurisdiction in suits aimed at restraining pending state criminal prosecutions.

Younger, 401 U.S. at 41, 91 S.Ct. at 749; For Your Eyes Alone, Inc. v. City of

Columbus, Ga., 281 F.3d 1209, 1216 (11th Cir. 2002).

      Jackson’s state criminal prosecution was pending at the time he filed his

federal complaint. Thus, if the district court granted relief to Jackson, it would be

restraining a pending state criminal prosecution. Accordingly, the district court

did not err when it found that Jackson’s complaint failed to state a claim upon

                                          3
which relief could be granted. Since the standard of review for failure to state a

claim is more stringent than that of dismissal for frivolity, the district court

likewise did not err, if it dismissed the complaint for frivolity. Furthermore,

because the criminal proceedings were ongoing at the time of the complaint, the

application of the abstention doctrine by the district court was not an abuse of

discretion.

      For the aforementioned reasons, we affirm the judgment of dismissal.

      AFFIRMED.




                                           4